DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-9 are currently pending in the application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “annular bypass duct being defined between the outer housing and the sequential arrangement of modules” of claim 6 must be shown or the feature canceled from the claims.  Note, the Figures only depict an annular bypass duct defined between the outer housing and the sequential arrangement of the compressor and turbine modules.  The fan assembly and heat exchanger modules (which claim 6 defines as being part of the “sequential arrangement”) are depicted upstream of the annular bypass duct.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 4, 7 objected to because of the following informalities:  
Claim 4, line 2, recites “the fan module”, which should be corrected to: --the fan [[module]] assembly--;
Claim 7 recites “the fan diameter D”, which should be revised to: --[[the]] a fan diameter D--;
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3, 6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 3, the term “preferably within” and phrase "more preferably within" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim.
Claim 6, recites “wherein the bypass ratio is less than 2.0”.  This renders the claim indefinite, as it is unclear at what operating point the bypass ratio is meant to be “less than 2.0”.  the bypass ratio is dependent on the operation mode of the turbofan engine, and may vary depending on various engine operating parameters.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu (US 2016/0084265).
Regarding independent claim 1, Yu discloses a turbofan gas turbine engine comprising, in axial flow sequence, a heat exchanger module 60 (Yu Fig. 5, Para. 0032, “heating system”), an inlet duct 32, a fan assembly 12 (Yu Fig. 1 & 2), a compressor module 14, and a turbine module 18 (Yu Fig. 1, Para. 0013), the fan assembly comprising a plurality of fan blades 22 (Para. 14), the heat exchanger module 60 comprising a plurality of heat transfer elements 50, 150 for transfer of heat from a first fluid (Para. 0032, “a heated fluid (e.g. air, oil)”) contained within the heat transfer elements to an airflow passing over a surface of the heat transfer elements (Para. 0032, “In some embodiments, particularly with longer vanes 50, 150, the heating system 60 includes one or more passages for circulating the heated fluid disposed inside the vanes 50, 150, such as to help transfer the heat from the heated fluid across the height h of the vanes 50, 150”) prior to entry of the airflow into the fan assembly (Yu Fig. 5, the airflow would encounter the heat transfer elements 50,150 before the fan 12 as shown); 
wherein, in use, the first fluid has a maximum temperature of 80°C, and the heat exchanger module transfers at least 300kW of heat energy from the first fluid to the airflow [functional language].
It has been held that “While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.” In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114.  In this case, the apparatus of Yu teaches all the structural limitations of the claim, and would be capable of performing the recited function, since the maximum first fluid temperature and minimum amount of heat transfer are entirely dependent on the manner in which the apparatus is intended to be employed. 
Regarding claim 2, Yu discloses the turbofan gas turbine engine as claimed in Claim 1, wherein the airflow enters the heat exchanger module with a maximum air temperature of 48°C [functional language].
It has been held that “While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.” In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114.  In this case, the maximum air temperature of the airflow depends entirely on the environment in which the turbofan engine is operating, and the apparatus of Yu would be capable of operating with an airflow having such a maximum air temperature.
Regarding claim 5, Yu discloses the turbofan gas turbine engine as claimed in Claim 1, wherein the heat exchanger module 60 has a fluid path diameter E (i.e. the diameter of the inlet  wall 28 where the heat exchanger module 60 is disposed), wherein the fluid path diameter E is greater than the fan diameter D (Yu Fig. 2, the height of the flow path 30 upstream of the fan is defined by the height H, and the fan height has a maximum value Smax, which must be smaller than the height H to be able to fit within the flow path 30; Para. 0016, “as the fan blade tips 36 extend in close proximity of the inlet wall 28, the fan blade roots 44 form part of the inner wall 42, and the maximum fan blade span Smax is defined at the leading edge 46 thus adjacent the downstream height H, the maximum fan blade span S. and the downstream height H have values that are close to one another”; hence, the height of the flow path 30 at the location of the heat exchanger module 60 is also H as shown in Yu Fig. 2, and thus the diameter E of the flow path at the module 60 is greater than the fan diameter). 
Regarding claim 6, Yu discloses the turbofan gas turbine engine as claimed in Claim 1, the turbofan gas turbine engine further comprising an outer housing (Yu Fig. 1), the outer housing enclosing the sequential arrangement of heat exchanger module, fan assembly, compressor module, and turbine module (Yu Fig. 1), an annular bypass duct being defined between the outer housing and the sequential arrangement of modules (Yu Fig. 1, the annular bypass duct between the outer housing and the core engine containing the compressor module 14 and turbine module 18), a bypass ratio being defined as a ratio of a mass air flow rate through the bypass duct to a mass air flow rate through the sequential arrangement of modules, and wherein the bypass ratio is less than 2.0 [functional language] (note, the air flow through the bypass duct is a portion of the total airflow through the sequential arrangement of modules as defined by the claim; therefore, the bypass ratio as defined by the claim will always be less than 1.0, since the mass flow through the bypass duct is a fraction of the mas flow through the sequential arrangement of modules).
It has been held that “While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.” In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114.  In this case the apparatus of Yu teaches the structural limitations of the claim, and would be capable of operating in a mode where the bypass ratio is less than 2.0.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of  Waitz (US 6,004,095).
Regarding claim 3, Yu discloses the turbofan gas turbine engine as claimed in Claim 1, wherein the plurality of fan blades defines a fan diameter D (implicit, a fan would have a diameter; Yu also discusses the fan blade size Smax, Para. 0016). 
Yu fails to disclose the fan diameter D is within the range of 0.3m to 2.0m, preferably within the range 0.4m to 1.5m, and more preferably in the range of 0.7m to 1.0m.
Waitz teaches a turbofan engine having a fan diameter D “of about 22 inches” (or 0.5588 meters) (Col. 18, ln. 25-60).  Furthermore, fan diameter has a direct effect on various engine factors including weight, fan shroud size, noise, bypass ratio, and fuel requirements (Col. 36, ln. 18-28).  Hence, one of ordinary skill in the art would have recognized that the fan diameter is a result-effective variable.
It has been held that optimizing a result effective variable was an obvious extension of prior art teachings, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). Furthermore, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP § 2144.05, II, A.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have discovered the optimal fan diameter size, such as in a range of 0.3m to 2.0m, or 0.5588 meters as taught by Waitz, in order to optimize the engine performance (e.g. bypass ratio, fan pressure ratio), weight (due to the fan size directly affecting the engine size), and cost (e.g. fuel consumption requirements brought about by the fan size).  Note, that fan diameters in the claimed ranges are well-known in the art, and one of ordinary skill would have known to size the fan accordingly based on a desired level of performance.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Brown (US 2012/0087787).
Regarding claim 4, Yu discloses the turbofan gas turbine engine as claimed in Claim 1, wherein the heat exchanger module has a flow area AHEX and the fan module has a flow area AFAN (implicit, since they are both disposed within a flow path 30). 
Yu fails to disclose a ratio of AFAN to AHEX being in the range of 0.3 to 0.8.
Brown teaches a turbofan engine, comprising an inlet duct 24 having a funnel/frustoconical shape (Brown Fig. 3), wherein the flow area at the front of the inlet duct is greater than the flow area at the end of the inlet duct at the fan (see Brown Fig. 3, Para. 0036-39), the inlet duct including a plurality of vane elements (“vortex devices”) disposed therein (Brown Fig. 9 & 10, Para. 0041-43).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the inlet duct of Yu such that the flow area at the inlet is greater than the flow area at the fan, as taught by Brown, in order to impart radial momentum to the intake air, compressing the air before it enters the fan module and thereby increasing the pressure through the engine, crating higher exhaust velocity to improve speed and efficiency of the engine (Brown Para. 0038-39).  Brown also teaches use of vane elements to impart an angular momentum to the intake air (Brown Para. 0041-43), similar to Yu teaching the vane elements of the heat exchanger module 60 within the inlet duct that impart a “swirl” to the air upstream of the fan blade tips to improve the efficiency of the fan (Yu Para. 0006).  By incorporating the funnel shape of the inlet duct as taught by Brown into the inlet of Yu, further improvements to engine efficiency can be achieved by increasing the intake air pressure upstream of the fan.  The heat exchanger module of Yu would be disposed at a location within the incorporated inlet duct upstream of the fan (analogous to the location of the vortex vanes shown in Brown), and by virtue of the funnel shape of the inlet duct, the flow area of the heat exchanger module would be greater than the flow area of the fan.  
Yu in view of Brown still fails to teach a ratio of AFAN to AHEX being in the range of 0.3 to 0.8.
Brown teaches that the change in cross-sectional area between the front and rear of the intake duct/nacelle affects the imparting of radial momentum and subsequent compression of the intake air therethrough, and that the frustoconical shape of the inlet duct can be adapted based on the suitability, size, and desired advantages intended for the engine (Brown Para. 0039).  Consequently, the ratio between the flow area of the fan and the flow area of the inlet of the duct (e.g. where the vortex generating vanes are located) would be recognized by one of ordinary skill in the art as a result-effective variable, since the duct shape affects the compression of the intake air upstream of the fan.
It has been held that optimizing a result effective variable was an obvious extension of prior art teachings, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). Furthermore, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP § 2144.05, II, A.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have discovered the optimal ratio between the flow area of the fan and the flow area of the heat exchanger module at the front of the inlet duct in the engine of Yu in view of Brown, such as a ratio in a range or 0.3 to 0.8, in order to optimize the intake air compression upstream of the fan, enhancing the air compression to improve the efficiency of the turbofan engine (Brown Para. 0038-39).  The flow areas of the respective areas has a direct effect on the amount of radial momentum imparted onto the intake air flow, and discovering how much of a change in area the flow experiences as it flows through the inlet duct to the fan would have been obvious to one of ordinary skill to achieve a desired level of compression upstream of the fan.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Dunbar (US 5,794,432.
Regarding claim 7, Yu disclsoes the turbofan gas turbine engine as claimed in Claim 1, but fails to disclose wherein the fan assembly has two or more fan stages, at least one of the fan stages comprising a plurality of fan blades defining the fan diameter D.
Dunbar teaches a turbofan engine having two fan stages 98 (Dunbar Fig. 2), the fan stages defining respective fan diameters D.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated multiple fan stages into the engine of Yu, as taught by Dunbar, in order to provide a desired fan pressure ratio across the fan module (i.e. having multiple compression stages to pressurize the air flow).  Multiple stage fan sections are very well-known in the art of turbofan engines (see for example, Wadia US 8,282,337; Roth US 7,811,050; Rohra US 5,274,999), and one skilled in the art would be motivated to incorporate multiple fan stages in order to achieve a desired level of performance and efficiency in the engine (e.g. fan pressure ratio, bypass ratio). 


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Dievart (US 2019/0153978).
Regarding claim 8, Yu discloses a method of operating an aircraft comprising the gas turbine engine as claimed in Claim 1, but fails to explicitly disclose the method comprising taking off from a runway (though an aircraft fitted with a turbofan engine would more likely than not take off from a runway during a take-off procedure), wherein the maximum rotational speed of the turbine during take-off is in the range of from 8,500 rpm to 12,500 rpm.
Dievart teaches a method of operating a turbofan engine, including taking off from a runway (an aircraft with a turbofan engine taking off from some runway is implicit), wherein the maximum rotational speed of the turbine during take-off is in the range of from 8,500 rpm to 12,500 rpm (Para. 0010, 0053, “the takeoff speed (from 9000 to 9750 rpm)”).  
However, one of ordinary skill in the art would have recognized that the maximum rotation speed at take-off is recognized is a result-effective variable, since such a speed would naturally affect the aircraft’s take-off capabilities, and Dievert also discusses how critical speeds of the engine can affect flexural deformation modes of the turbine shaft, leading to unstable non-synchronous vibrations that can overload the engine structure (Para. 0010).
It has been held that optimizing a result effective variable was an obvious extension of prior art teachings, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). Furthermore, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP § 2144.05, II, A.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have discovered the optimal maximum take-off rotational speed of the turbine at take-off, in order to optimize the take-off capability of the aircraft while also avoiding potentially damaging critical speeds that can cause instabilities or overload of the engine structure (Dievert Para. 0010).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yu.
Regarding independent claim 9, Yu discloses a method of operating a turbofan gas turbine engine, the gas turbine engine (Yu Fig. 1) comprising, in axial flow sequence, a heat exchanger module 60 (Yu Fig. 2 & 5), an inlet duct 32, a fan assembly 12, a compressor module 14, and a turbine module 18, and wherein the method comprises the steps of: 
(i) providing the fan assembly, the compressor module, and the turbine module (implicit, the modules are clearly provided in the engine, as shown in Yu Fig. 1-2); 
(ii) providing the heat exchanger module 60 with a plurality of heat transfer elements 50, 150 for transfer of heat from a first fluid (Para. 0032, “a heated fluid (e.g. air, oil)”)  contained within the heat transfer elements to an airflow passing over a surface of the heat transfer elements (Para. 0032, “In some embodiments, particularly with longer vanes 50, 150, the heating system 60 includes one or more passages for circulating the heated fluid disposed inside the vanes 50, 150, such as to help transfer the heat from the heated fluid across the height h of the vanes 50, 150”) prior to entry of the airflow into the fan assembly (Yu Fig. 5, the airflow would encounter the heat transfer elements 50,150 before the fan 12 as shown); 
(iii) positioning the heat exchanger module in fluid communication with the fan assembly by the inlet duct (Yu Fig. 5, the heat exchanger module is upstream of the fan assembly within the inlet duct 32 as shown).
Yu fails to explicitly disclose (iv) operating the engine such that the first fluid has a maximum temperature of 80°C, and the heat exchanger module transfers at least 300kW of heat energy from the first fluid to the airflow.
However, it would have been obvious to one having ordinary skill in the art the time of the invention was made to discover the maximum value of the first fluid temperature (such as 80°C) and the minimum heat transfer from the first fluid to the airflow (such as 300kW), since it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP § 2144.05, II, A.  Note, the claim is not reciting a step of using or providing the first fluid at a particular temperature, and is merely describing a potential “maximum temperature” that may not even be used by the engine.  The claim only recites broadly a step of “operating the engine” without further description on how to achieve a maximum first fluid temperature.  One of ordinary skill in the art would know to discover a maximum allowable temperature for the first fluid within the heat exchange module of Yu in order to provide the optimal heat transfer from the fluid to the heat transfer element and to the airflow, given the available fluids within the turbofan gas turbine engine.  It would have also been obvious to discover an optimal heat transfer amount between the first fluid and the airflow, in order to optimize the amount of heat rejection of the first fluid into the airflow to cool the first fluid, and/or to heat the intake airflow.  These are arrangements well-known and common in the art of gas turbine engines.  Note, the claim does not recite what the first fluid is, or what goal is to be achieved by the transfer of heat from the first fluid to the airflow.  Yu discloses that the first fluid can be air or oil (Yu Para. 0032), which are commonly cooled using intake air either upstream or downstream of a fan assembly (see for example Martinez US 9,777,963; Zaccardi US 10,378,556; Storage US 8,387,362).  Consequently, given that the general conditions of the claim are disclosed in Yu, the recited values of maximum first fluid temperature and minimum heat energy transfer from the first fluid to the airflow would amount to a mere optimization of workable ranges, requiring only routine skill in the art to achieve.  

Pertinent Prior Art
The prior art made of record on the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure for teaching arrangements of heat transfer elements that can be upstream of a fan assembly.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALAIN CHAU/Primary Examiner, Art Unit 3741